per curiam:
El 22 de enero de 1998 la Sra. Myrna L. Ortiz Ortiz adquirió un vehículo deportivo usado, un Mitsubishi Eclipse de 1991, para su hijo menor de edad. La señora Ortiz compró dicho vehículo al concesionario Mén-dez Auto Sales, en San Sebastián, Puerto Rico, financiando el mismo por medio de un contrato de venta condicional con el Banco Financiero de Puerto Rico.
Dicho vehículo, al poco tiempo de haber sido adquirido, comenzó a exhibir varios problemas mecánicos que impe-dían el uso adecuado del mismo. El concesionario se negó a asumir responsabilidad por las reparaciones que se le efec-tuaron al automóvil ya que, alegadamente, el mismo fue adquirido sin garantía. A pesar de las numerosas y costo-sas reparaciones que se realizaron al vehículo, el mismo nunca operó de manera eficiente o conforme las expectati-vas de la señora Ortiz. Por ello, la señora Ortiz entregó voluntariamente el automóvil al Banco Financiero de Puerto Rico. Esta entrega voluntaria consta como una ex-periencia adversa en el historial de crédito de la señora Ortiz.
A raíz de la deficiencia experimentada en el funciona-miento del automóvil, y el costo alzado de las numerosas *689reparaciones efectuadas en el carro, la señora Ortiz buscó asesoramiento legal, en aras de investigar las alternativas legales y las posibles acciones judiciales a su disposición para remediar la situación que atravesaba. A esos fines, la señora Ortiz obtuvo los servicios del Ledo. Carlos Hernán-dez Pérez, quien accedió a ayudarla en el caso, advirtién-dole que su caso presentaba el problema de la responsabi-lidad del concesionario, lo cual era difícil dado el hecho de que ésta adquirió el vehículo defectuoso sin garantía.
El Ledo. Carlos Hernández Pérez intentó llegar a un acuerdo amistoso con el concesionario, en aras de evitar tener que recurrir a los tribunales, enviándole una carta a esos efectos, al dueño de Méndez Auto Sales, el Sr. Juan Méndez. Ante la ausencia de respuesta a dicha misiva la señora Ortiz y el licenciado Hernández Pérez contempla-ron la presentación de una acción judicial, la cual requería la utilización de un perito mecánico sobre los defectos del vehículo. La señora propuso utilizar los servicios del mecá-nico que trabajó el referido vehículo en varias ocasiones, el Sr. Héctor Villanueva. Luego de enfrentar ciertos proble-mas con el Sr. Héctor Villanueva, ajenos a la reclamación de la señora Ortiz, el licenciado Hernández Pérez, me-diante misiva de 9 de octubre de 1998, le notificó a ésta que él no podía continuar representándola si su interés era mantener los servicios del referido mecánico perito.(1)
La señora Ortiz se comunicó con el Ledo. Roberto Rivera Irizarry con el propósito de que éste sustituyera al licen-ciado Hernández Pérez. El 8 de diciembre de 1998 se sus-cribió el correspondiente contrato de servicios profesiona-les entre la señora Ortiz y el licenciado Rivera Irizarry, quien inicialmente requirió el pago de ciento cincuenta y *690un dólares ($151) por concepto de gastos. El licenciado Rivera Irizarry preparó varios borradores de demanda, los cuales la señora Ortiz corrigió en algunas partes. El licen-ciado Rivera Irizarry nunca llegó a radicar la demanda.
Ante su insatisfacción con el desempeño del licenciado Rivera Irizarry, la señora Ortiz lo relevó del caso, exigién-dole, mediante carta de 12 de enero de 2000, que le devol-viera los documentos relacionados con su caso y la canti-dad de dinero que le había adelantado para gastos, dado el hecho de que éste nunca radicó la referida demanda.
El 1ro de junio de 2000, la señora Ortiz presentó queja ante este Tribunal contra los licenciados Hernández Pérez y Rivera Irizarry. Mediante misiva de 18 de julio de 2000, la Subsecretaría de este Tribunal, la Sra. Carmen Cruz Rivera, refirió copia del expediente de la queja que presen-tara la señora Ortiz contra los abogados de referencia a la Oficina del Procurador General para su investigación y la preparación del correspondiente informe, conforme lo dis-puesto en la Regla 14(d) del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI-A.(2)
Durante la investigación de la queja por parte de la Ofi-cina de Procurador General, ésta enfrentó problemas en relación con la actitud del licenciado Rivera Irizarry ante los requerimientos que le hiciera dicha oficina, situación que motivó la intervención de este Tribunal.
El Procurador General presentó su informe el 14 de sep-tiembre de 2000. En síntesis, el Informe del Procurador General recoge las gestiones realizadas por los abogados de epígrafe en representación de la señora Ortiz y analiza si las mismas se ajustan a los deberes y criterios de diligencia y responsabilidad que rigen el ejercicio de la profesión to-*691gada, conforme los cánones del Código de Ética Profesional.
En cuanto a las actuaciones del Ledo. Carlos Hernández Pérez, el Procurador General sostiene que éste “cumplió fielmente con sus obligaciones para con la Sra. Myrna L. Ortiz Ortiz, desplegando en todo momento suma diligencia en el asunto que le fue encomendado y notificando oportu-namente a su cliente la dificultad que representaba para él continuar en el caso con la designación del caso del perito que ésta había escogido”.(3) En consecuencia, el Procurador General concluye que el licenciado Hernández Pérez no in-currió en conducta impropia alguna.
En cuanto al licenciado Rivera Irizarry, el Procurador General determina que éste incurrió en conducta impropia en su relación con la señora Ortiz, al igual que a través de su conducta en el trámite de la queja. Visto el informe del Procurador General, mediante Resolución de 21 de sep-tiembre de 2000, le concedimos al Ledo. Roberto Rivera Irizarry veinte (20) días, a partir de la notificación de la misma, para que expusiera su posición en torno al referido informe. El 13 de octubre de 2000 el licenciado Irizarry presentó una moción en cumplimiento de orden y reacción al informe del Procurador General. En la misma informa estar en disposición de devolver los ciento cincuenta y un dólares ($151) que él había requerido de la Sra. Myrna Ortiz, para gastos en la tramitación de la demanda, soste-niendo que la tardanza en contestar la queja se debió a que él buscaba evidencia exculpatoria expresa, aunque admite que esto no le exime de responsabilidad.
Le concedimos término al Procurador General para que se expresara sobre dicha moción. El Procurador General, en su escrito en cumplimiento de orden, se reitera en su posición de que tanto en la relación profesional con la Sra. Myrna Ortiz, como con en el trámite de la queja de epí-*692grafe, la conducta del licenciado Rivera Irizarry se apartó de los postulados que rigen el ejercicio de la profesión legal.
Mediante Resolución de 9 de diciembre de 2000, le con-cedimos al Ledo. Roberto Rivera Irizarry término para que le informara a este Tribunal si sometía el asunto discipli-nario pendiente por los escritos radicados. Además, en dicha resolución dictaminamos no ha lugar en el ejercicio de nuestra jurisdicción disciplinaria en relación al Ledo. Carlos Hernández Pérez. El 16 de febrero de 2001, el licenciado Rivera Irizarry radicó una moción “interesando dar por so-metido el caso de autos”.
rH
En síntesis, la conducta del licenciado Rivera Irizarry comprende dos (2) vertientes, a saber: (1) el desempeño del licenciado Rivera Irizarry en su relación profesional con la Sra. Myrna Ortiz y (2) la dilación y demora del licenciado Rivera Irizarry en presentar su contestación a la queja contra él radicada y en cumplir con los requerimientos del Procurador General y de este Tribunal.
En relación a las actuaciones del licenciado Rivera Iri-zarry en su relación profesional con la señora Ortiz, no hay duda de que éste suscribió un contrato de servicios profe-sionales para representar a la señora Ortiz en la demanda judicial que ésta interesaba radicar contra el Sr. Juan Méndez y Méndez Auto Sales. En dicho contrato, se pactó que los honorarios serían el “33% de lo obtenido”, más los gastos del pleito, que se fijaron en ciento cincuenta y un dólares ($151), cantidad que la señora Ortiz le entregó el 8 de diciembre de 1998, el mismo día en que se pactó el re-ferido contrato.
Aunque el licenciado Rivera preparó diversos borrado-res de demanda y algunos formularios de emplazamientos relacionados con el caso de la señora Ortiz, éste nunca pre-paró una demanda final ni presentó demanda alguna ante *693los tribunales, por lo que realmente no incurrió en gastos. La cantidad de ciento cincuenta y un dólares ($151), reque-rida por el licenciado Rivera por concepto de gastos, nunca se utilizó y la misma pertenecía a la señora Ortiz. Desde el día en que la señora Ortiz le relevó de su representación legal y, mucho más, desde que ésta, mediante carta de 12 de enero de 2000, le requirió que le devolviera la cantidad aportada para gastos, el licenciado Rivera Irizarry tenía la obligación de reembolsarle la referida aportación.
Los abogados deben evitar entremezclar los dineros recibidos del cliente por concepto de gastos con los honorarios pactados. Es por ello que la retención de la cantidad de ciento cincuenta y un dólares ($151) por parte del licenciado Rivera Irizarry en el presente caso, aun cuando mínima, vulnera el Canon 23 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, el cual exige transparencia en las relaciones entre abogado y cliente que, por su naturaleza fiduciaria, se cimientan en la confianza y absoluta honradez que deberá existir, específicamente en los asuntos de índole económica. Por ello, dicho canon impone al abogado el deber de rendir cuentas, tanto de dinero y/o de otros bienes del cliente que tenga en su posesión. La retención de cualquier cantidad de dinero, perteneciente a sus clientes, trastoca e infringe los postulados del Canon 23 del Código de Ética Profesional, ante, y demuestra un menosprecio hacia sus deberes como abogado. In re Gorbea Martínez, 149 D.P.R. 784 (1999); In re Fernández Paoli, 141 D.P.R. 10 (1996); In re Morales Soto, 134 D.P.R. 1012 (1994); In re Vázquez O’Neill, 121 D.P.R. 623, 628 (1988).
En In re Vázquez O’Neill, ante, sostuvimos que la retención de fondos pertenecientes a sus clientes por un abogado amerita sanción, aunque éste los hubiera devuelto, o aun cuando los hubiera retenido sin la intención de apropiárselos. Igualmente, afirmamos en dicho caso que la dilación en la devolución de los fondos es causa suficiente para tomar medidas disciplinarias contra el *694abogado. Véase, además, In re Arana Arana, 112 D.P.R. 838 (1982). El hecho de que el licenciado Rivera Irizarry le devolvió, tardíamente, la suma retenida de ciento cin-cuenta y un dólares ($151) a la Sra. Myrna Ortiz,(4) aunque ciertamente no lo exime de la infracción ética en que incu-rrió, es un atenuante en la sanción a imponerse en el pro-cedimiento disciplinario. In re Torres Delgado, 150 D.P.R. 849 (2000); In re Rodríguez Servera, 149 D.P.R. 730 (1999).
En cuanto a la dilación del licenciado Rivera Irizarry en presentar su contestación a la queja, y cumplir con los re-querimientos del Procurador General y con los requeri-mientos de este Tribunal, encontramos que dicha conducta es impropia y censurable. Cabe señalar que éste nunca contestó el requerimiento que la Secretaria de este Tribunal, la Leda. Isabel Llompart Zeno, le hizo el 6 de junio de 2000, como tampoco respondió a una solicitud de informa-ción que el Procurador General le requirió, relacionada con la queja presentada contra él por la señora Ortiz en su oficina.
De hecho, luego de que el expediente de queja contra los abogados de epígrafe fuera referido a la Oficina del Procu-rador General, para que éste preparara el informe corres-pondiente, el Procurador General tuvo que solicitar una prórroga para rendir su informe debido a que el licenciado Irizarry no había contestado la queja. A esos efectos, el 8 de agosto de 2000, el Procurador General le concedió un tér-mino para que contestara la referida queja y éste hizo caso omiso a dicho requerimiento. Es por ello que el Procurador General tuvo que acudir a este Tribunal en solicitud de que se le ordenara al licenciado Rivera Irizarry contestar la queja ya que las gestiones que éste realizó no lograron res-puesta alguna por parte del licenciado Rivera Irizarry, re-quiriendo dicha situación que este Tribunal le ordenara al *695abogado que, bajo apercibimiento de severas sanciones, procediera a contestar la solicitud del Procurador General.
Reiteradamente hemos resuelto que todo abogado tiene el deber ineludible de responder diligentemente a los requerimientos tanto de este Tribunal como de la Oficina del Procurador General. In re Lassalle Pérez, 153 D.P.R. 368 (2001). Igualmente, hemos subrayado que “[l]a desatención de los abogados a comunicaciones relacionadas con investigaciones disciplinarias tiene el mismo efecto disruptivo de nuestra función reguladora que cuando se desatiende una orden emitida directamente por este Tribunal”. In re Ríos Acosta I, 143 D.P.R. 128, 135 (1997). Es por ello que la desidia, despreocupación o indiferencia en cooperar con la investigación de asuntos disciplinarios y responder prontamente a los requerimientos relacionados con los mismos puede acarrear sanciones severas. In re Rodríguez Servera, ante; In re Melecio Morales, 144 D.P.R. 824 (1998).
Evidentemente, desde el 6 de junio de 2000, fecha en que la Secretaria de este Tribunal le envió una misiva al licenciado Rivera, informándole de la queja instada contra él y requiriéndole que contestara la misma dentro del tér-mino establecido, éste debió responder con diligencia. Transcurrido más de tres (3) meses, y luego de múltiples gestiones y requerimientos por parte de la Oficina del Pro-curador General, culminando las mismas en una solicitud de intervención por este Tribunal para que ordenásemos que contestara la queja por escrito so pena de sanciones severas, es que el licenciado Rivera finalmente responde con un breve y escueto escrito. No se justifica esta dilación y omisión total en cumplir con los requerimientos de este Tribunal y del Procurador General por el mero hecho de que éste, alegadamente, intentaba buscar evidencia exculpatoria. Era su deber contestar e informar sus gestio-nes al respecto y no desatender absolutamente la queja y las órdenes relacionadas con la misma.
La actitud de dejadez e indiferencia manifestada *696por el licenciado Rivera Irizarry hacia el proceso discipli-nario causó dilaciones innecesarias e injustificadas, inter-firiendo indebidamente con nuestra función disciplinaria. Dicha actitud viola las normas éticas que exigen del abo-gado un comportamiento íntegro, consistentes en el cum-plimiento estricto con los requerimientos de este Tribunal, particularmente cuando se está investigando una queja presentada en su contra. En dichas circunstancias, es su deber responder con suma diligencia. In re Melecio Morales, ante.
H » — I
En mérito de lo anterior, procede que emitamos una se-vera censura al Ledo. Roberto Rivera Irizarry y le aperci-bimos que ejerza mayor cautela y diligencia al observar las normas y los requerimientos que rigen el desempeño de la profesión togada, tanto en sus relaciones profesionales, como con este Tribunal y el Procurador General. Además, le advertimos que el futuro incumplimiento con los cáno-nes del Código de Etica Profesional conllevará la imposi-ción de sanciones más severas.

Se dictará sentencia de conformidad.

El Juez Presidente Señor Andréu García no intervino.

(1) En dicha misiva, el licenciado Hernández le indicó “como consecuencia de un incidente que ocurriera entre el Sr. Héctor Villanueva y este servidor, las relaciones que existían entre ambos han cesado, por lo cual yo estimo que si usted pensaba utilizarlo a él como perito testigo en su reclamación con el Sr. Juan Méndez de Méndez Auto Sales, deberá entonces gestionar la representación legal de otro abo-gado que no tenga conflicto con el señor Villanueva”. Carta de 9 de octubre de 1998.


(2) EL 27 de enero de 2000, la señora Ortiz había presentado queja contra el licenciado Rivera Irizarry ante el Procurador General por los mismos hechos que motivaron la queja ante este Tribunal. Ambas quejas, la referida por este Tribunal y la presentada ante el Procurador General, se consolidaron para fines de su dilucidación.


(3) Informe del Procurador General, pág. 5.


(4) Mediante Carta de 17 de octubre de 2000, la señora Ortiz le informó al Procurador General que ésta había recibido un cheque personal del licenciado Rivera Irizarry.